In a negligence action to recover damages for personal injuries, etc., the defendants Thomas Hogya and Maria Hogya appeal, as limited by their brief, from so much of an order of the Supreme Court, Nassau County (Winick, J.), dated August 26, 1996, as, upon reargument, adhered to the determination in an order of the same court, dated April 30, 1996, which denied their motion for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed insofar as appealed from, with costs. '
*610The Supreme Court properly denied the appellants’ motion for summary judgment inasmuch as they failed to establish entitlement to judgment as a matter of law (see, Zuckerman v City of New York, 49 NY2d 557). Thompson, J. P., Joy, Friedmann and Krausman, JJ., concur.